DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 17, the term “those” is not clear to what it refers.
Regarding claim 2, lines 9-10, the term “the respective second additional data communications links” lacks antecedent basis because it is not referring to a previous term “the respective second additional data communications link” (see line 6).
Regarding claim 11, line 21, the term “those” is not clear to what it refers.
Regarding claim 14, line 14, the term “those” is not clear to what it refers.
Regarding claim 15, lines 8-9, the term “the respective second additional data communications links” lacks antecedent basis because it is not referring to a previous term “the respective second additional data communications link” (see line 5) as set forth in line 10.
Claims 3-10, 12-13, 16-20 are rejected by virtue of their dependency. 
Allowable Subject Matter
Claims 1, 11, 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10, 12-13, 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a communications network system, comprising: select a first group of APs including the first AP to provide the data communication between the CPU and the first UE; establish a first data communications link over a first frequency band between the CPU and the first AP; cause the first AP to establish a second data communications link over a second frequency band between the first AP and the first UE; and transmit, via beamforming by the plurality of antenna elements, a portion of data to the first AP over the first data communications link, the portion of the data configured to be relayed via the first AP to the first UE over the second data communications link; wherein: the first data communications link and the second data communications link each comprise a wireless data communications link; the first frequency band comprises higher frequency levels than those of the second frequency band; and the first group of APs or the first AP is configured to transmit data to a plurality of UEs including the first UE as recited in claim 1; and transmit, via beamforming by the plurality of antenna elements, a portion of data to the at least one AP over the first data communications link, the portion of the data configured to be relayed via the at least one AP to the UE over the second data communications link; wherein: the first data communications link and the second data communications link each comprise a wireless data communications link; and the first frequency band comprises higher frequency levels than those of the second frequency band as recited in claims 11, 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abedini et al (US 2019/0141617) disclose a directional synchronization in assisted millimeter wave systems. 
Maltser et al (US 2014/0206368) disclose an apparatus, system and method of wireless backhaul communication between wireless communication nodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
October 6, 2022